Citation Nr: 1500906	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a videoconference hearing before a Veterans Law Judge in March 2012.  A transcript of that hearing is of record.  Unfortunately, the Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing in a letter sent in October 2014.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.  Therefore, the Board assumes that he does not wish to appear at a new hearing.  

When this issue was before the Board in May 2012, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for a skin disability on his feet because it began during service and has persisted intermittently ever since.  He was afforded a VA examination in June 2012 to determine the etiology of his skin condition.  The physician examined the Veteran and opined that his skin condition was less likely than not incurred in or caused by an in-service injury or illness.  The examiner reasoned that the Veteran's service treatment records were silent regarding treatment for a skin condition of his feet and that there was no nexus established connecting a service-related foot rash with a present-day dermatologic condition. 

The examiner's opinion is inadequate because it simply states that there is no connection between an in-service skin condition and the Veteran's current skin condition without providing any rationale for the conclusion other than the absence of evidence of the disorder in service treatment records.  Therefore, this claim must be remanded for an addendum opinion with a supporting rationale.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

 2.  Then, the RO or the AMC should obtain an addendum opinion from the June 2012 VA examiner regarding the Veteran's skin condition on his feet.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should identify each skin disorder present during the period of the claim and provide an opinion with respect to each such disorder as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to service.
 
For purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, she should explain why.  

If the June 2012 examiner is not available, all pertinent evidence of record must be made available to another qualified examiner who should be requested to review the record and provide the required opinion(s) with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




